United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3405
                                   ___________

James Widtfeldt,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Days Inns Worldwide, Inc.; T. M.      *
Acquisition,                          * [UNPUBLISHED]
             Appellees.               *
                                 ___________

                          Submitted: June 24, 2003
                              Filed: June 30, 2003
                                   ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      James Widtfeldt appeals the district court’s1 order confirming a settlement
agreement, granting an injunction against him, and dismissing his case with prejudice.
For the reasons explained below, we affirm.

      Widtfeldt entered into a settlement agreement with appellees. The terms of this
agreement were read into the record before the magistrate judge; thereafter, however,

      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska, adopting the report and recommendations of the Honorable
Thomas D. Thalken, United States Magistrate Judge for the District of Nebraska.
Widtfeldt moved to add numerous provisions to the agreement. The district court
denied his motion to add the additional terms and confirmed the settlement
agreement. On appeal, Widtfeldt challenges the district court’s subject-matter
jurisdiction and the terms of the settlement agreement.

       The district court properly exercised diversity jurisdiction as the parties were
citizens of different states, and nothing in the record casts doubt on the court’s
determination that the injunctive relief he sought could reasonably have been
expected to exceed $75,000. See 28 U.S.C. § 1332(a)(1) (district courts have original
jurisdiction over civil actions where matter in controversy exceeds $75,000, and is
between citizens of different states); Missouri v. Western Sur. Co., 51 F.3d 170, 173
(8th Cir. 1995) (when challenged, district court must determine by preponderance of
evidence whether there is “legal certainty” that plaintiff cannot recover amount
sufficient to satisfy jurisdictional requirement). Further, for the reasons explained by
the district court, it properly confirmed the settlement agreement entered into by the
parties, as read into the record. See Woodmen of the World Life Ins. Soc’y v. Kight,
522 N.W.2d 155, 157-59 (Neb. 1994); In re Estate of Mithofer, 502 N.W.2d 454, 458
(Neb. 1993).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-